Citation Nr: 0017091	
Decision Date: 06/28/00    Archive Date: 07/05/00

DOCKET NO.  99-06 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether the 50 percent disability rating assigned for the 
appellant's service-connected post traumatic stress disorder 
is appropriate.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. J. Bohanan, Counsel


REMAND

The veteran served on active duty from May 1967 to December 
1970.

This appeal arises from a September 1998, Department of 
Veterans Affairs Regional Office (VARO), New Orleans, 
Louisiana rating decision, which, in pertinent part, granted 
the veteran entitlement to service connection for post 
traumatic stress disorder, evaluated as 50 percent disabling, 
effective March 9, 1998.  

As a preliminary matter, the Board finds that the veteran's 
claim of entitlement to an increased rating is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  
That is, he has presented a claim which is plausible.  The 
veteran contends, in essence, that his service-connected post 
traumatic stress disorder warrants a higher disability rating 
than currently assigned.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet.App. 55 (1994).  However, the Board 
notes that this claim is based on the assignment of an 
initial rating for disability following an initial award of 
service connection for that disability.  In Fenderson v. 
West, No. 96-947 (U.S. Vet. App. Jan. 20, 1999), the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter the Court) held that the rule articulated 
in Francisco did not apply to the assignment of an initial 
rating for a disability following an initial award of service 
connection for that disability.  Fenderson, No. 96-947, slip 
op. at 8-9; Francisco, 7 Vet. App. at 58.

The Board notes that it has characterized the issue on appeal 
in order to comply with the recent opinion by the Court in 
Fenderson v. West, No. 96-947 (U.S. Vet. App. Jan. 20, 1999).  
In that case, the Court held, in pertinent part, that the RO 
had never properly provided the appellant with a statement of 
the case concerning an issue, as the document addressing that 
issue "mistakenly treated the right-testicle claim as one for 
an '[i]ncreased evaluation for service[- ]connected ... 
residuals of surgery to right testicle' ... rather than as a 
disagreement with the original rating award, which is what it 
was."  Fenderson, No. 96-947, slip op. at 17, emphasis in the 
original.  The Court then indicated that "this distinction is 
not without importance in terms of VA adjudicative actions," 
and remanded the matter for the issuance of a statement of 
the case. Id.

In this case, the veteran's pleadings clearly indicate that 
he is aware that his appeal involves the RO's assignment of 
an initial disability evaluation. Consequently, the Board 
sees no prejudice to the veteran in characterizing the issue 
on appeal to properly reflect the veteran's disagreement with 
the initial disability evaluation assigned to his service-
connected disability.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

VA has a duty to assist the veteran in the development of all 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1999).  This includes the duty 
to obtain VA examinations which provide an adequate basis 
upon which to determine entitlement to the benefit sought, as 
well as the duty to obtain all relevant treatment records 
referred to by the veteran.  

The Board finds that additional development is necessary in 
order to afford the veteran every consideration in the 
presentation of his claim.  In particular, the Board notes 
that the veteran was hospitalized from September 1998 to 
October 1998, following his most recent comprehensive VA 
psychiatric examination of record dated in June 1998, and 
that the hospitalization reports indicate that he was 
receiving regular outpatient treatment at the New Orleans VA 
Medical Center.  However, these records have not been 
associated with his claims file.  Under the doctrine of 
constructive notice set forth in Bell v. Derwinski, 2 Vet. 
App. 611 (1992), non-record evidence that was not in the case 
file but was within the Secretary's control (such as VA 
records), and that predates a Board decision and could 
reasonably have been expected to be part of the record, is 
constructively deemed to have been before the Board at the 
time of its decision.  Bell holds that where documents 
proffered by the appellant are within the Secretary's control 
and could reasonably be expected to be a part of the record 
before the Secretary and the Board, "such documents should be 
a part of the record, and that if they are determinative of 
the claim, then a remand is required."  Sims v. West, 11 Vet. 
App. 237, 239 (1998).

The Board further notes that, in light of the veteran's 
psychiatric hospitalization following his June 1998 VA 
examination, he should undergo another VA psychiatric 
evaluation.

Accordingly, the case is REMANDED for the following:

1.  VARO should request all records 
pertinent to the veteran's claim from the 
VA medical center in New Orleans, 
Louisiana.  Any records so obtained 
should then be associated with the 
veteran's claims folder.

2.  The veteran should also be scheduled 
for another comprehensive VA psychiatric 
examination.  This study must be 
conducted in accordance with the VA 
Physician's Guide for Disability 
Evaluation Examinations.  All indicated 
tests, including appropriate 
psychological studies with applicable 
subclass, must be conducted for the 
purpose of a differential evaluation.  
The claims file must be made available to 
and reviewed by the examiner prior to the 
requested study.  The examiner must 
assign a differential Global Assessment 
of Functioning Score, and explain what 
the assigned score represents.  A report 
of the examination should be associated 
with the appellant's claims folder.

3.  Following completion of the 
foregoing, VARO must review the claims 
folder and ensure that the development 
action has been conducted and completed 
in full.  If the development is 
incomplete, appropriate corrective action 
is to be implemented.

4.  VARO should then readjudicate the 
issue on appeal with consideration of the 
additional evidence, and, if VARO 
continues to deny the veteran's claim, 
furnish him and his representative an 
appropriate supplemental statement of the 
case.  They should be afforded an 
opportunity to respond to the 
supplemental statement of the case.  
Thereafter, the case should be returned 
to the Board. 

The purpose of the REMAND is to procure clarifying data and 
to satisfy due process requirements.  The Board intimates no 
opinion as to the ultimate outcome of this case.  The veteran 
need take no action unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	L. M. BARNARD
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




